
	

114 S1413 IS: Higher Education Tax Benefit Compliance Improvement Act
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1413
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2015
			Mr. Coats (for himself and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve compliance in higher education tax benefits.
	
	
		1.Short title
 This Act may be cited as the Higher Education Tax Benefit Compliance Improvement Act.
		2.Waiver of penalties for certain failures relating to information returns for higher education
			 tuition and related expenses
 (a)In generalSection 6724 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (f)Special rules for returns related to higher education tuition and related expensesSection 6721 shall not apply to any failure by an eligible educational institution (as defined in section 25A) to provide the TIN of an individual described in section 6050S(b)(2)(A) on any information return described in subsection (d)(1)(B)(xii) if the person required to file the return certifies under penalty of perjury that such person has complied with standards promulgated by the Secretary for obtaining the individual's TIN, unless it is shown that such certification is materially untrue..
 (b)Effective dateThe amendment made by this section shall apply to returns filed after the date of the enactment of this Act.
			3.Payee statement required to claim certain education tax benefits
			(a)American Opportunity credit, Hope Scholarship Credit, and Lifetime Learning Credit
 (1)In generalSubsection (g) of section 25A of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
					
 (8)Payee statement requirementNo credit shall be allowed under this section for any qualified tuition and related expenses paid by the taxpayer unless—
 (A)the taxpayer has received a statement provided under section 6050S(d) which contains the TIN of the individual for whom a payment of qualified tuition and related expenses was made, or
 (B)in any case in which— (i)the qualified tuition and related expenses are for a course for which academic credit is not offered by the eligible educational institution, or
 (ii)the eligible educational institution does not provide the taxpayer with a statement described in subparagraph (A) with respect to such qualified tuition and related expenses,
								the taxpayer maintains a record, in such form and manner as prescribed by the Secretary, showing
			 the date and
			 amount of the expenses..
 (2)Conforming amendmentParagraph (3) of section 25A(g) of such Code is amended by adding at the end the following flush sentence:
					
						For purposes of paragraph (8), a statement described in paragraph (8)(A) which is received by such
			 individual shall be treated as received by such other taxpayer..
				(b)Deduction for qualified tuition and related expenses
 (1)In generalSubsection (d) of section 222 of the Internal Revenue Code of 1986 is amended by redesignating paragraph (6) as paragraph (7) and by inserting after paragraph (5) the following new paragraph:
					
						(6)Payee statement requirement
 No deduction shall be allowed under this section for any qualified tuition and related expenses paid by the taxpayer unless—
 (A)the taxpayer has received a statement provided under section 6050S(d) which contains the TIN of the individual to whom a payment of qualified tuition and related expenses was made, or
 (B)in any case in which— (i)the qualified tuition and related expenses are for a course for which academic credit is not offered by the eligible educational institution, or
 (ii)the eligible educational institution does not provide the taxpayer with a statement described in subparagraph (A) with respect to such qualified tuition and related expenses,
								the taxpayer maintains a record, in such form and manner as prescribed by the Secretary, showing
			 the date and
			 amount of the expenses..
 (2)Conforming amendmentParagraph (3) of section 222(c) of such Code is amended by adding at the end the following sentence: For purposes of paragraph (6), a statement described in paragraph (6)(A) which is received by such individual shall be treated as received by such other taxpayer..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
